57 U.S. 571 (____)
16 How. 571
WILLIAM J. SLICER, LAWRENCE SLICER, WILLIAM CROMWELL SLICER, AND MARCELLA SLICER, MINORS, BY THEIR FATHER AND NEXT FRIEND, WILLIAM J. SLICER, AND MARTHA VIRGINIA BERKLEY, JERMEMIAH BERRY, AND THOMAS CROMWELL BERRY, APPELLANTS,
v.
THE BANK OF PITTSBURG.
Supreme Court of United States.

*572 It was argued by Mr. T. Fox Alden and Mr. Johnson, for the appellants, and by Mr. Hepburn and Mr. Loomis, for the appellee.
*576 Mr. Justice McLEAN delivered the opinion of the court.
This is an appeal from the decree of the Circuit Court, for the Western District of Pennsylvania.
The complainants represented in their bill that their ancestor, Thomas Cromwell, was seised of a tract of land, containing one hundred and seventy acres, situate in the county of Alleghany, at or nearly adjoining the city of Alleghany, and also a certain lot of land situate in the city of Pittsburg, which were mortgaged by the said Cromwell to secure a debt of twenty-one thousand dollars which he owed to the Bank of Pittsburg. That the bank, on the 9th of June, 1820, caused a writ of scire facias to issue on the mortgage in the Court of Common Pleas, which had jurisdiction of the case, a service of which was accepted by the said Cromwell in writing, but that said writ was never legally returned. That without any judgment on the mortgage a writ of levari facias was issued, and the lands mortgaged were levied on and sold, and the bank became the purchaser.
That on the 1st of December, 1835, the bank, by its attorney, Bradford, moved the court for a rule on Thomas Cromwell, the defendant, to show cause on the second Monday of December, why the record of the case should not be amended on the docket, so that the judgment, which appears among the papers, should be entered as of September 13th, 1820. The rule was granted, and on the 14th of December, 1835, the same was made absolute, and judgment, nunc pro tunc entered in favor of the bank by the prothonotary of the court.
*577 And on the 16th of March, 1836, the said Bradford moved that the scire facias, which had been issued should be amended, by inserting the 13th of September, 1820, instead of the 13th of May of the same year, so as to conform to the judgment, and the motion was granted and the amendment made.
The judgment entered on the papers was as follows: The Bank of Pittsburg scire facias. "In my proper person I this day appeared before the prothonotary in his office, and confessed judgment to the plaintiff for $21,740.40, besides costs, with release of all errors without stay of execution, and that the plaintiff shall have execution by levari facias to November term, 1820:" signed, Thomas Cromwell  which paper the clerk states was filed September 13th, 1820. This paper is alleged to be in the handwriting of the attorney, but the signature is admitted to be Cromwell's.
This authority, it is alleged, did not authorize the entry of a judgment, and that it was no part of the record, and cannot show the judgment, it being no more than parol proof; which cannot be received to establish a judgment, unless it be shown that the book containing the original entry had been lost.
The bank is alleged to have been in possession, by itself and tenants, of the property sold; and that there being no judgment, the proceedings on the scire facias are void, and that in equity the bank should only be considered as a mortgagee and compelled to account for the rents and profits, and be decreed to release the mortgage on receiving the money and interest on the debt due to the bank as aforesaid.
The complainants are shown to be the heirs of Thomas Cromwell.
The bank, in its answer, admits the facts as set forth in the bill as to the debt, the mortgage, the issuing of the scire facias, the judgment, and the sale of the premises, &c., and alleges their validity, under the laws of Pennsylvania. That the mortgage having been produced and the property sold, which, before the year 1829, was sold, and conveyed by the bank to different individuals, and that it has ever since been in the hands of innocent purchasers; and it alleges there is no right of redemption under the circumstances, and it prays that the bill may be dismissed at the cost of the complainants.
From the proceedings in this case it appears, that the records of the court, where the proceedings on the mortgage were had, are kept loosely, and differently from the judicial records of the courts of common law in England or in this country. But the usage must constitute the law, under such circumstances, as a requirement of the forms observed elsewhere, would affect titles under judicial sales to a ruinous extent.
*578 By the Judiciary Act of Pennsylvania, of the 13th of April, 1791, it is provided that prothonotaries shall have the power to sign all judgments, writs, or process, &c., as they had for those purposes when they were justices of the court. Before this statute it appears that one of the justices of the court, having possession of the seal, signed all writs and judgments, took bail, &c., and performed the duties of prothonotary. And under the above statute, the prothonotary still exercises many judicial functions.
The confession of judgment with release of errors, and the agreement that execution should issue returnable to November term ensuing, evinced a desire on the part of the mortgagor, to remove every obstruction to a speedy recovery of the demand by the bank. The scire facias was returned to August term, 1820. This mode of procedure on a mortgage was authorized by a statute, and was intended as a substitute for a bill in chancery, there being no such court in Pennsylvania.
The objection to this judgment is, that it was not entered upon the minutes kept by the prothonotary. It is in proof that these minutes or dockets were not carefully preserved by the prothonotary, and that the one in which this entry should have been made is lost, but there is no positive proof that any such entry was made.
The prothonotary took the confession of the judgment in writing, and there can be no doubt he had power to do so. By the practice of the common pleas, it seems the judgment is entered sometimes on the declaration, at others on a paper filed in the cause. From the entry of judgment the prothonotary is enabled to make out the record in form when called for, but unless required, the proceedings are never made out at length. For this purpose it would seem that the paper filed, containing the confession of a judgment by the defendant, would afford more certainty than the abbreviated manner, in which it was usually entered.
In Reed v. Hamet, 4 Watts's Rep. 441, the court say that judgments by confession, on the appearance of the party in the office, taken by the prothonotary, though not universal, have, from time immemorial, been frequent, and their validity has never been questioned.
Confession of judgment is a part of the record when made out, and it may be copied from the papers in the case. Cooper v. Gillett, 8 Serg. & R. 568; McCalmont v. Peters, 13 Serg. & R. 196; Lewis v. Smith, 2 Serg. & R. 142; Shaw v. Boyd, 12 Pa. State Rep. 216; 7 Serg. & R. 206.
The docket being lost, under the circumstances the court would, if necessary, presume the entry of the judgment was *579 made on it. This presumption would rest upon the fact, that judgment was confessed with the release of all errors, and an agreement that execution should issue by the mortgagor, which execution did issue and on which the land was sold, shortly after which the mortgagor surrendered the possession and an acquiescence by him and his heirs for thirty years, would afford ample ground to presume that the prothonotary had performed the clerical duty of entering the judgment on the docket.
But the court had the power to make the amendment, which they did make, and which removed the objection, by causing the judgment to be entered nunc pro tunc. This was a duty discharged by the court, in the exercise of a discretion, which no court can revise. Clymer v. Thomas, 7 Serg. & R. 178, 180; Chirac v. Reimcker, 11 Wheat. 302; Latshaw v. Stainman, 11 Serg. & R. 357-8; Walden v. Craig, 9 Wheat. 576.
If there had been no judgment, under the circumstances, the complainants could have no right to redeem the premises.
The complainants file their bill to redeem the land, as mortgagors, which, by the improvements and the general increase of the value of real estate where the property is situated, has become of great value. Thirty years have elapsed since it was sold, under the appearance, at least, of judicial authority. The property was purchased by the bank for less than the amount of the debt. By the confession of judgment, with a release of all errors, and an agreement that execution should be issued, the mortgagor did all he could to facilitate the proceedings and to secure a speedy sale of the premises. The bank, it seems, in the course of some six or nine years, sold the property in lots to different purchasers, for something more, perhaps, than its original debt and interest. For nearly twenty-five years the purchasers have been in possession of the property, improving it and enjoying it as their own.
No dissatisfaction was expressed by the mortgagor, who voluntarily relinquished the possession, and none appears to have been expressed by his heirs, until the commencement of this suit. For thirty years the mortgagee and its grantees have been in possession of the property, no claim of right being set up for the equity of redemption, or on any other account. Under such circumstances a court of equity could give no relief had there been no legal judgment.
"Twenty years undisturbed possession, without any admission of holding under the mortgage, or treating it as a mortgage during that period, is a bar to a bill to redeem. But if within that period there be any account, or solemn acknowledgment of the mortgage as subsisting, it is otherwise. Dexter v. Arnold, 1 Sumn. C.C. Rep. 109.
*580 A mortgagor cannot redeem after a lapse of twenty years, after forfeiture and possession, no interest having been paid in the mean time, and no circumstances appearing to account for the neglect. Hughes v. Edwards, 9 Wheat. 489. Where the mortgagee brings his bill of foreclosure, the mortgage will, after the same length of time, be presumed to have been discharged unless there be circumstances to repel the presumption, as payment of interest, a promise to pay, an acknowledgment by the mortgagor that the mortgage is still existing, and the like. Ib.
In every point of view in which the case may be considered, it is clear that there is no ground of equity, on which the complainants can have relief.
The decree of the Circuit Court is affirmed, with costs.

Order.
This cause came on to be heard on the transcript of the record, from the Circuit Court of the United States for the Western District of Pennsylvania, and was argued by counsel. On consideration whereof, it is now here ordered, adjudged, and decreed by this court, that the decree of the said Circuit Court in this cause, be, and the same is hereby affirmed, with costs.